DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 23-24 and 26-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 23, claim 23 appears to be a system claim dependent on method claim 1.  The 
Examiner suggest changing the dependency of claim 23 to claim 21 so that claim 23 being a system claim properly depends on independent system claim 21.

As per claim 24, claim 24 appears to be a system claim dependent on claim 23.  The dependency 
of claim 23 is unclear.  

As per claim 26, claim 26 appears to be a system claim dependent on method claim 1.  The 
Examiner suggest changing the dependency of claim 26 to claim 21 so that claim 23 being a system claim  properly depends on independent system claim 21.

It is unclear whether claim 27 is to be a method claim and is desired to be dependent on method 
claim 1 based on the numbering of the claims and also because the of the recitation of a “data processing system” is not found in method claim 1 but is found in system claim 23.  

As per claim 28, claim 28 is a system claim which improperly depends on method claim 6.

Examiner suggest changing the dependency of claim 29 to claim 21 so that claim 23 being a system claim  properly depends on independent system claim 21.

	Claims not specifically addressed are rejected based on their dependencies.

The applicant is advised to correct the above noted deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


September 29, 2021